Per Curiam,
The complaint of the appellant is that this case was submitted to a jury. No complaint is made of the charge if it was for their consideration, and there ;is no assignment alleging error in the admission or rejection of testimony. That the injuries sustained by the appellee resulted from the collision of appellant’s automobile bus, in which she was riding, with a truck, was a fact fairly to be found from the testimony, and that the question of the negligence of appellant’s chauffeur as the cause of the collision was for the jury clearly appears in the opinion of the learned court below denying the motion for judgment non obstante veredicto.
Judgment affirmed.